DocuSign Envelope ID: 8244F980-38AF-4C1B-8DE9-670355A5118D
                         Case 1:19-cv-04466-LMM Document 24 Filed 11/14/19 Page 1 of 1

                                             UNITED STATES DISTRICT COURT
                                            NORTHERN DISTRICT OF GEORGIA
                                                      ATLANTA DIVISION
             TAKIA WALTON, DANYLLE
             MCHARDY, GEORGE DE LA PAZ JR.,
             KEVIN JACOBS and FEONA DUPREE,
             Each individually and on Behalf of ALL
             OTHERS SIMILARLY SITUATED
                                                                         Civil Action No.: 1:19-cv-4466 LMM


                      Plaintiffs,                                         Jury Trial Demanded



             v.


             PUBLIX SUPERMARKETS, INC.

                      Defendant.




                                       CONSENT TO JOIN COLLECTIVE ACTION


                  •   I, Jovanovich Roberts, consent to join the above captioned lawsuit seeking damages for unpaid
                      overtime wages under the FLSA and any applicable state law.

                  •   I am similarly situated to the named Plaintiff in this matter because I performed similar duties
                      and was denied overtime pay.

                  •   I authorize the named Plaintiff to file and prosecute the above referenced matter in my name,
                      and on my behalf, and designate the named Plaintiff to make decisions on my behalf concerning
                      the litigation, including negotiating a resolution of my claims and entering into a fee agreement
                      with Plaintiff’s Counsel, and I understand I will be bound be such decisions.

                  •   I agree to be represented by Attorney Taft L. Foley II and Attorney Arnold J. Lizana III, counsel
                      for the named Plaintiff.

                  •   If my consent form is stricken for any reason, I authorize Plaintiff’s Counsel to use this consent
                      form to file my claim in a separate or related action.

                              11/14/2019
                  •   Date: _________________         Signature: ____________________________
